                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DENVER GOREE, No. 111992,


                          Plaintiff,                  Case No. 2:19-cv-10869
                                                       Hon. Gershwin A. Drain
v.

MICHIGAN PAROLE BOARD,

                     Defendants.
___________________________________/

     ORDER TRANSFERRING CASE TO THE WESTERN DISTRICT OF
                         MICHIGAN

       Plaintiff Denver Goree is a prisoner incarcerated at the Earnest C. Brooks

Correctional Facility, located in Muskegon County, Michigan. The pro se

complaint names the Michigan Parole Board, which is located in Ingham County,

Michigan as the party defendant. The complaint asserts that Plaintiff was

improperly denied parole consideration after 1992 when the Parole Board was

reconstituted and its rules changed. The case will be transferred to the United

States District Court for the Western District of Michigan.

       The determination of the proper venue for a civil action in federal court is

“generally governed by 28 U.S.C. § 1391,” which states that “‘[e]xcept as

otherwise provided by law . . . this section shall govern the venue of all civil

actions brought in district courts of the United States.’” Atlantic Marine Const. Co.
                                         1
v. U.S. Dist. Court for W. Dist. of Texas, 134 S. Ct. 568, 577, 187 L. Ed. 2d 487

(2013) (quoting 28 U.S.C. 1391(a)(1)). The general venue statute “further provides

that ‘[a] civil action may be brought in (1) a judicial district in which any

defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions

giving rise to the claim occurred, or a substantial part of property that is the subject

of the action is situated; or (3) if there is no district in which an action may

otherwise be brought as provided in this section, any judicial district in which any

defendant is subject to the court’s personal jurisdiction with respect to such

action.’” Id. (quoting 28 U.S.C. 1391(b)). “[T]he court must determine whether the

case falls within one of the three categories set out in § 1391(b). If it does, venue is

proper; if it does not, venue is improper, and the case must be dismissed or

transferred under § 1406(a).” Id. If venue is improper in the district where a case is

filed, but would be proper in another district, “a district court has the power to sua

sponte transfer [the] case” under section 1406(a). Cosmichrome, Inc. v. Spectra

Chrome, LLC, 504 F. App’x 468, 472 (6th Cir. 2012).

      Muskegon and Ingham Counties are part of the Western District of

Michigan. 28 U.S.C. § 102(b). The defendants reside in Ingham County and the

events forming the basis for the complaint occurred in Ingham or Muskegon

County. Because there is no apparent basis for venue to lie in this district, but there

                                           2
are facts in the complaint suggesting that venue would be proper in the Western

District, the Court finds that the interests of justice would be served by transferring

the case to the district where it should have been filed in the first instance. 28

U.S.C. § 1406(a) (“The district court of a district in which is filed a case laying

venue in the wrong division or district shall dismiss, or if it be in the interest of

justice, transfer such case to any district or division in which it could have been

brought.”).

      Accordingly, the Clerk of the Court shall TRANSFER this case to the

United States District Court for the Western District of Michigan.

      SO ORDERED.

Dated:        May 16, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge



                           CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, May 16, 2019, by electronic and/or ordinary mail.

                                        s/Teresa McGovern
                                        Case Manager




                                          3
